Citation Nr: 0528991	
Decision Date: 10/28/05    Archive Date: 11/09/05

DOCKET NO.  03-13 181	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of service connection for degenerative disc 
disease of the lumbar spine.

2.  Whether new and material evidence has been submitted to 
reopen a claim of service connection for leg pain.  


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. Barial, Associate Counsel


INTRODUCTION

The veteran had active military service from October 1972 to 
October 1974, and enlisted in the National Guard in March 
1981.

This matter comes to the Board of Veterans' Appeals (Board) 
from a May 2002 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina.  The RO reopened claims of service connection for 
degenerative disc disease of the lumbar spine and leg pain, 
but denied the claims on the merits.  Irrespective of the 
RO's action, the Board must decide whether the veteran has 
submitted new and material evidence to reopen the claims.  
Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  The veteran 
had an informal RO hearing in May 2004; and in July 2005, he 
testified before the undersigned Veterans Law Judge at a 
Board hearing at the RO.

As part of his April 2003 VA-Form 9, the veteran submitted 
what the Board construes as a timely notice of disagreement 
with a February 2003 rating decision denying service 
connection claims for left arm, wrist, and shoulder pain.  A 
Statement of the Case addressing these issues is not of 
record.  See Manlicon v. West, 12 Vet. App. 238 (1999).

The issues of service connection for degenerative disc 
disease of the lumbar spine, leg pain, left arm pain, wrist 
pain, and shoulder pain are addressed in the REMAND portion 
of the decision below and are REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In March 2000, the RO denied the claims of service 
connection for degenerative disc disease of the lumbar spine 
and leg pain, finding that the claim was not well-grounded.  
The veteran was notified of this decision and his appellate 
rights in April 2000, but did not file an appeal.

2.  Evidence received since the final March 2000 RO decision 
is neither cumulative nor redundant and is so significant 
that it must be considered in order to fairly decide the 
merits of the claims for service connection for degenerative 
disc disease of the lumbar spine and leg pain.


CONCLUSIONS OF LAW

1.  The March 2000 RO decision denying the claims of service 
connection for degenerative disc disease of the lumbar spine 
and leg pain is final.  38 U.S.C.A. §§ 5108, 7105 (West 
2002).

2.  The evidence received subsequent to the March 2000 RO 
decision is new and material, and the claims of service 
connection for degenerative disc disease of the lumbar spine 
and leg pain are reopened.   38 U.S.C.A. §§ 5108, 7105 (West 
2002); 38 C.F.R. § 3.156 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Assist and Notify

The Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2005) 
redefined the obligations of VA with respect to the duty to 
assist, and imposed on VA certain notification requirements.  
The final regulations implementing the VCAA were published on 
August 29, 2001, and they apply to most claims for benefits 
received by VA on or after November 9, 2000, as well as any 
claim not decided as of that date.  38 C.F.R. § 3.159 (2005).

The United States Court of Appeals for Veteran Claims (CAVC) 
in Pelegrini v. Principi, 18 Vet. App. 112 (2004), held, in 
part, that a VCAA notice, as required by 38 U.S.C. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits and that the VCAA notice consistent with 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) inform 
the claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, or 
something to the effect that the claimant should provide any 
evidence in his possession pertaining to the claim.  

The Board, however, is satisfied that all necessary 
development pertaining to the issue of reopening claims based 
on new and material evidence for service connection for 
degenerative disc disease of the lumbar spine and leg pain 
has been properly undertaken. The Board is confident in this 
assessment because the evidence as presently constituted is 
sufficient in reopening the veteran's claims.
 
Therefore, any outstanding development not already conducted 
by VA is without prejudice; hence, any deficiencies in the 
duties to notify and to assist constitute harmless error.

New and material evidence

In July 1998, the veteran filed service connection claims for 
degenerative disc disease of the lumbar spine.  He later 
added a claim for service connection for leg pain in July 
1999.  Evidence considered at that time included the 
veteran's incomplete service medical records and private 
medical records dated from June 1991 to September 1991, and 
March 1994 to August 1994.  

The service medical records available at that time did not 
show any reports of back or leg injuries in service.  A 
September 1991 private medical report shows the veteran was 
seen from June 1991 to April 1991 for treatment of lower back 
injuries sustained in an April 1991 motor vehicle accident.  
A June 1991 private MRI shows degenerative disc disease at 
L5-S1.  The examiner also noted chronic lumbosacral muscle 
strain/sprain, and aggravation of pre-existing retrolisthesis 
of L5-S1 and degenerative hypertrophic overgrowth from T11-
L1.  Private medical records dated from March 1994 to August 
1994 show epidural steroid treatment for severe back and leg 
pain, increased since an April 1991 motor vehicle accident.

The RO denied the veteran's service connection claims for 
degenerative disc disease of the lumbar spine and leg pain in 
March 2000, on the basis that they were not well-grounded.  
The veteran was provided notice in April 2000, but did not 
file a timely appeal.  As such, the RO's March 2000 decision 
is final.  38 U.S.C.A. § 7105.  

In May 2001, the veteran filed an application to reopen his 
service-connection claims for degenerative disc disease of 
the lumbar spine and leg pain.  Evidence submitted since that 
time includes additional service medical records, including 
records of National Guard service in 1982, private medical 
records dated from December 1999 to December 2000, and a 
November 2000 VA MRI report.  The veteran also testified at a 
July 2005 Board hearing.  

The service medical records show findings of back strain in 
service.  Additional private medical records after service 
also show a current lumbar spine disability and leg pain.

Although the March 2000 RO decision is final, if new and 
material evidence is presented or secured with respect to a 
claim that has been disallowed, VA shall reopen the claim and 
review the former disposition of the claim.  38 U.S.C.A. §§  
5108, 7105 (West 2002); 38 C.F.R. § 3.156(a); Manio v. 
Derwinski, 1 Vet. App 145 (1991).  

The Board notes that 38 C.F.R. § 3.156 was amended, and that 
the standard for finding new and material evidence has 
changed as a result.  66 Fed. Reg. 45,620, 45,630 (August 29, 
2001) (codified at 38 C.F.R. § 3.156(a)).  With respect to 
applications to reopen finally denied claims, the amendments 
at 38 C.F.R. § 3.156(a), the second sentence of 38 C.F.R. § 
3.159(c), and 38 C.F.R. § 3.159(c)(4)(iii) redefine "new and 
material evidence" and "the duty to assist." These 
amendments were made effective as of the date of publication 
(August 29, 2001) and only apply to applications to reopen 
filed on or after August 29, 2001.  Because the veteran's 
application to reopen was filed in May 2001, the new 
regulations do not apply.

According to the applicable VA regulations, "new and 
material evidence" means evidence not previously submitted 
to agency decision makers, which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).

The Board finds that the additional service medical records 
showing a back injury while serving in the National Guard, 
the private medical records, the VA MRI report, and the July 
2005 hearing testimony are new and material.  The evidence is 
new because it was not submitted previously to the RO, and 
the RO did not consider it in its initial rating decision.  
38 C.F.R. § 3.156(a).  The evidence is also material, because 
findings of an in-service back injury and current findings of 
a back disability and leg pain, in addition to hearing 
testimony regarding the claim bear directly and substantially 
upon the issue of service connection.  As the evidence is 
neither cumulative nor redundant, and in connection with 
other evidence of record is so significant that it must be 
considered in order to fairly decide the merits of the 
service connection claims, the Board finds that the evidence 
is both new and material.  38 C.F.R. § 3.156(a).  Thus, the 
veteran's service connection claims are reopened.  


ORDER

New and material evidence has been submitted to reopen the 
claims of entitlement to service connection for degenerative 
disc disease of the lumbar spine and leg pain, and to this 
extent, the appeal is granted.




REMAND

As discussed above, the Board has determined that new and 
material evidence has been submitted to reopen the veteran's 
claims of entitlement to service connection degenerative disc 
disease of the lumbar spine and leg pain.  In light of the 
Board's decision, the entire record must be reviewed on a de 
novo basis.  

The veteran testified in the July 2005 Board hearing that he 
injured his back and leg in service in 1974 after falling 
from a tank.  He stated that he received treatment for his 
injuries and was put on profile for about one and a half 
weeks.  He also testified that injured his back again while 
serving in the National Guard in 1982 when his back gave out 
when he was lifting something heavy, and when he subsequently 
fell about five feet from an elevator.

The service medical records do not reflect the 1974 back 
injury.  However, August 1982 medical records show findings 
of low back strain after lifting heavy objects.  The records 
also note that the veteran subsequently fell from a 
stretcher, toppled to the ground and fell against the wall.

Post-service private medical records show the veteran was 
seen from June 1991 to April 1991 for treatment of lower back 
injuries sustained in an April 1991 motor vehicle accident.  
A June 1991 private MRI shows degenerative disc disease at 
L5-S1.  The examiner also noted chronic lumbosacral muscle 
strain/sprain, and aggravation of pre-existing retrolisthesis 
of L5-S1 and degenerative hypertrophic overgrowth from T11-
L1.  Private medical records dated from March 1994 to August 
1994 show epidural steroid treatment for severe back and leg 
pain, increased since an April 1991 motor vehicle accident.

Private medical records dated from December 1999 to December 
2000 show the veteran was involved in another motor vehicle 
accident in November 1999.  He had a diagnosis of disc 
disruption and back pain with left sciatica, and degenerative 
disc disease at the L5-S1 level, with annular tears at the 
L3-L4 and L2-L3 level.  A November 2000 VA MRI report shows 
an impression of multi-level disc disease, with possible 
contact of exiting L2 and L3 on the left and displacement of 
transiting S1 on the right.

While the evidence shows a back injury in service and current 
findings a lumbar spine disability with sciatica and leg 
pain, the Board finds that further development is necessary 
before the service connection issue can be decided.  
Specifically, it must be medically determined whether the 
veteran's current lumbar spine disability with sciatica and 
leg pain are related to service, taking into consideration 
the two post-service back injuries in motor vehicle accidents 
in 1991 and 1999.  

Where the determinative issues involve medical causation or 
diagnosis, competent medical evidence is needed.  Grottveit 
v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  A review of the file shows that 
the veteran has never been afforded an appropriate VA 
examination for the purposes of securing the requisite 
medical opinion.  Under the duty to assist provisions of the 
VCAA, VA has the duty to secure an examination or opinion if 
there is competent evidence of record that the claimant has a 
current disability, which may be associated with service, but 
the record does not contain sufficient medical evidence to 
make a decision on this claim.  38 U.S.C.A. § 5103A(d).  
Accordingly, the Board finds that a medical examination is 
necessary.  

The veteran also testified at the July 2005 Board hearing 
that he had received Social Security Administration (SSA) 
disability benefits for back and leg problems since 1991.  
However, the records related to the award of those benefits 
are not associated with the claims file.  The CAVC held in 
Murincsak v. Derwinski, 2 Vet. App. 363, 370-72 (1992) that 
VA's duty to assist includes obtaining medical evidence in 
the possession of the SSA.  As VA is on notice that such 
evidence exists and may be pertinent to the current service 
connection claims for degenerative disc disease of the lumbar 
spine and leg pain, VA must develop the veteran's medical 
evidence in the possession of the SSA.  See 38 C.F.R. § 
3.159(c)(2) (2005).  

Similarly, the veteran testified regarding VA treatment 
received in 1983 for his back, which is not of record.  
Reasonable efforts also should be made to obtain these 
records.   See 38 C.F.R. § 3.159(c)(1) (2005).  

Additionally, as part of the April 2003 VA-Form 9, the 
veteran submitted what the Board construes as a timely notice 
of disagreement with a February 2003 rating decision denying 
service connection claims for left arm, wrist, and shoulder 
pain.  The RO has not provided the veteran a Statement of the 
Case on these issues.  When a notice of disagreement is 
timely filed, the RO must reexamine the claim and determine 
if additional review or development is warranted.  If no 
preliminary action is required, or when it is completed, the 
RO must prepare a statement of the case pursuant to 38 C.F.R. 
§ 19.29, unless the matter is resolved by granting the 
benefits sought on appeal or the notice of disagreement is 
withdrawn by the veteran or his representative.  38 C.F.R. 
§ 19.26 (2005) (emphasis added).  Since a notice of 
disagreement has been submitted with respect to this issue, a 
Statement of the Case should be issued.  See Manlicon v. 
West, 12 Vet. App. 238 (1999).

Therefore, to ensure that VA has met its duty to assist the 
veteran in developing the facts pertinent to the claims and 
to ensure full compliance with due process requirements, the 
case is REMANDED to the AMC for the following development:

1.  The AMC should contact the SSA and 
request copies of any administrative 
decisions and all medical records 
pertaining to degenerative disc disease 
of the lumbar spine and leg pain, which 
were considered in the veteran's claim 
for SSA disability benefits awarded in 
1991.  

2.  The AMC should obtain any available 
medical records dated in 1983 from the 
Hines VA medical center.  

All attempts to secure this evidence, as 
well as any records obtained should be 
associated with the claims file.  If 
after making reasonable efforts to obtain 
the named records the AMC is unable to 
secure same, the AMC must notify the 
veteran and (a) identify the specific 
records the AMC is unable to obtain; (b) 
briefly explain the efforts that the AMC 
made to obtain those records; and (c) 
describe any further action to be taken 
by the AMC with respect to the claim.  
The veteran must then be given an 
opportunity to respond.

3.  After completion of #1 and #2, the 
AMC should schedule the veteran for a VA 
orthopedic and neurological examination 
to determine the nature, etiology, 
severity, and date of onset of his lumbar 
spine disability, to include sciatica and 
leg pain.  Specifically, the examiner 
should determine whether it is at least 
as likely as not (50-50 chance) that the 
veteran's current lumbar spine disability 
and leg pain are related to in-service 
findings of lumbar strain from lifting 
heavy objects and subsequently falling 
out of a stretcher in 1982.  The examiner 
also should consider the subsequent back 
injuries after service in 1991 and 1999 
motor vehicle accidents.  The examiner's 
opinion should be based on examination 
findings, historical records, and medical 
principles.  It is imperative that the 
examiner reviews the evidence in his 
claims folder, including a complete copy 
of this REMAND.  All necessary tests and 
clinical studies must be accomplished, 
and all clinical findings must be 
reported in detail.  A complete written 
rationale for all opinions made must be 
provided.  If any requested opinion 
cannot be provided, that fact should be 
noted and the AMC should explain in 
detail why securing the opinion is not 
possible.

4.  After undertaking any other 
development deemed essential in addition 
to that specified above, the AMC should 
re-adjudicate the veteran's claims.  If 
any benefit sought on appeal remains 
denied, the veteran should be provided a 
Supplemental Statement of the Case 
(SSOC).  The SSOC must notify the 
veteran of all relevant actions taken on 
his claims for benefits, and summarize 
the evidence and discussion of all 
pertinent regulations.  An appropriate 
period of time should be allowed for 
response.

5.  The AMC must issue the veteran a 
Statement of the Case (SOC) on the 
issues of entitlement to service 
connection for left arm, wrist, and 
shoulder pain.  The veteran must be 
advised of the time limit in which he 
may file a substantive appeal. 38 C.F.R. 
§ 20.302(b) (2005).

6.  Should the veteran file a timely 
substantive appeal the AMC should 
readjudicate the service connection 
claims for left arm, wrist, and shoulder 
pain based on the evidence already of 
record and any other development that is 
deemed appropriate in accordance with 
the duty to assist under the provisions 
of the VCAA.  If any claimed benefit is 
denied, the AMC should issue a 
Supplemental Statement of the Case 
(SSOC) and provide the veteran a 
reasonable opportunity to respond.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




______________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


